DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendment filed on 03/15/2021.
Claims 1-20 are pending.
Claims 1-2, 11, 13 and 19 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 10-15, claims 1, 11 and 19 filed on 03/15/2021. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations below:“selecting a first device identifier from the at least two potential device identifiers based on the rankings”“transmitting, by the first computing device and over the first data communications network, at least one network message to the plurality of endpoint devices”
Examiner’s ResponseWith regards to applicant’s arguments 35 USC 103, pages 10-15, claims 1, 11 and 19 filed on 03/15/2021have been fully considered but they are not persuasive
With regards to claim limitation, “selecting a first device identifier from the at least two potential device identifiers based on the rankings”, Sprague discloses (0043/0112/0114) a system for selecting a device identifiers based on score using ranking capabilities. Therefore the Examiner believes that Sprague does teach or suggest a system for ranking device identifiers by calculating a score weight is used to ascertain a device identifier rank.With regards to claim limitation, “transmitting, by the first computing device and over the first data communications network, at least one network message to the plurality of endpoint devices”, Campbell discloses (0042/0077) a system when configuring network devices requires messages to be  transmitted by a computing device to one or more devices. Therefore the Examiner believes that Campbell does teach or suggest transmitting messages by a computer device to multiple endpoint devices.
With regards to claim limitation, “requesting device name information stored on the plurality of endpoint devices” Campbell discloses (0051/0072/0081) a system for requesting configuration, wherein the configuration comprises a device hostname and wherein the configuration information is stored on the device. Therefore the Examiner believes that Campbell does teach or suggest requesting device name information stored on the plurality of  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US20160036638) in view of Weatherhead (US20080098401) and in further view of Sprague (US20150089568).
As to claim 1, Campbell teaches A method, comprising: determining, by a first computing device, that  the first computing device has been added to a computing environment (¶0055 device newly added to a network; ¶0075 identify new network device, within network topology) and that at least one feature of the first computing device is unconfigured; (¶0057 new network device  is not configured) initiating, at the first computing device, a discovery process to identify a plurality of endpoint devices (¶0008 sending  communication; ¶0031 messages from one or neighboring devices, within the network, which contain topological information to uniquely identify new device (discover new devices) that receives those messages; ¶0053 Discovery Protocol) communicatively coupled to the first computing (¶0034 Computing devices 142-144 are coupled to  network device 130; ¶0091 communications, computing system; ¶0106 devices interconnected) transmitting, by the first computing device and over the first data communications network, at least one network message to the plurality of endpoint devices, (¶0042  computing device sends a configuration message; ¶0048 sends message; ¶0054 apply  message to multiple neighboring network devices; networks 110 112(first/second networks; ¶0077 configuration information is sent to one or more network devices) requesting device name information stored on the plurality of endpoint devices; (¶0051 configuration information include hostname for new network device; ¶0054 configuration information configured on multiple network devices; ¶0072 computing device with storage configured for storing the configuration; ¶0081 request configuration) receiving, by the first computing device, from the plurality of endpoint devices, device name data specifying at least two potential device identifiers for the first computing device; (¶0058 configuration information include a hostname for new network device; ¶0078 receiving configuration information) requesting, from a device configuration server, by the first computing device, (¶0040 first network device; ¶0073 configuration may be sent from a computing device (e.g., a server); ¶0078 device requesting configuration) and using a second data communications network, device configuration data associated with the first device identifier; (¶0007 configuration information and the associated configuration used; ¶0010 identifier associated with the first device; ¶0040 a configuration for a first network device; a second network device; ¶0078 configuration information, network device identifier)  validating, at the first computing device, the device configuration data received from the device configuration server; (¶0010 configuration module  associated with a first device; ¶0011 configuration module is configured for validating the configuration; ¶0046 configuration data validated via simulation) and configuring the at least one feature of the first computing device. (¶0046 configuring a device). 
Although Campbell teaches the method recited above, wherein Campbell fails to expressly teach initiating, by operation of one or more computer processors of the first computing device, and for each of the at least two potential device identifiers and selecting a first device identifier from the at least two potential device identifiers based on the rankings.
Weatherhead, however discloses, initiating, by operation of one or more computer processors of the first computing device, an arbitration procedure comprising calculating a ranking for each of the at least two potential device identifiers (¶0027 One or more components; ¶0069 arbitration algorithm provide priority (ranking) based on a component IDs). 
Thus given the teachings of Weatherhead it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Weatherhead, Campbell and Sprague for using an arbitration process to prioritize devices based on device identifiers. One of ordinary skill in the art would be motivated to allow for satisfy conflict conditions for an industrial automation system. (See Weatherhead para 0048)
Sprague, however discloses, and selecting a first device identifier from the at least two potential device identifiers based on the rankings; (¶0043 compute a trust score based on device unique identifier; ¶0112 select device identification; ¶0114 multitude of (device) identifiers).
Thus given the teachings of Sprague it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sprague Campbell and Weatherhead for selecting device identifiers based on calculated rank/score. One of ordinary skill in the art would be motivated to allow for providing a measure of confidence about the identity of the device. (See Sprague para 0016)
As to claim 2, the combination of Campbell and Sprague teach the method of claim 1, wherein Sprague further teaches The method of claim 1, wherein the rankings are calculated; based on, for each of the at least two potential device identifiers, a respective number of endpoint devices in the plurality of endpoint devices that provided the potential device identifier; and wherein selecting the first device identifier further comprises selecting the most common potential device name, (¶0037 multiple devices; ¶0044 computed score, device unique identifier; ¶0092 score calculation, ranked factors; ¶0117 device plurality  IDs) and wherein selecting the first device identifier further comprises selecting the most common potential device name. (¶0014 device, username; ¶0112 select device identification; trusted devices).
Thus given the teachings of Sprague it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sprague Campbell and Weatherhead for selecting device identifiers based on calculated rank/score. One of ordinary skill in the art would be motivated to allow for device mapping tables. (See Sprague para 0117)
As to claim 3, the combination of Campbell,  Weatherhead, and Sprague teach the method of claim 1, wherein Campbell further teaches The method of claim 2, further comprising: upon the device configuration data failing the validation, (¶0096  validating,  determining errors; ¶0100 configuration failure) requesting, from the device configuration server, using the (¶0071 configuration associated with the device is validated; ¶0078 device requesting configuration).
Although Campbell teaches the method recited above, wherein Campbell fails to expressly teach selecting a next most common potential device name based on the ranking.
Sprague, however discloses, selecting a next most common potential device name based on the ranking; (¶0019 trust score identify device; ¶0112 select device identification; trusted devices).
Thus given the teachings of Sprague it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sprague Campbell and Weatherhead for selecting device identifiers based on calculated rank/score. One of ordinary skill in the art would be motivated to allow for registering network devices. (See Sprague para 0079)
As to claim 5, the combination of Campbell,  Weatherhead, and Sprague teach the method of claim 1, wherein Campbell further teaches The method of claim 1, wherein configuring the at least one feature of the first computing device further comprises: configuring at least one of (i) network connectivity information and (ii) application- specific configuration information, for the first computing device. (¶0038 configuration may include a configuration file, a software (e.g., executable, installation file, firmware, etc).
As to claim 6, the combination of Campbell, Weatherhead, and Sprague teach the method of claim 1, wherein Campbell further teaches The method of claim 1, further comprising: upon the device configuration data failing the validation, generating a notification indicating an error (¶0046 message created; ¶0053 notification message include operational states; ¶0096 validating, determining errors in a configuration).
As to claim 8, the combination of Campbell, Weatherhead, and Sprague teach the method of claim 1, wherein Campbell further teaches The method of claim 1, further comprising: determining that a second computing device has been added to the computing environment and that a second at least one feature of the second computing device is unconfigured; (¶0007 adding the multiple devices to the network; ¶0057 new network device  is not configured) initiating, at the second computing device, a discovery process to identify a second plurality of endpoint devices communicatively coupled to the second computing device using a third data communications network; (¶0031 messages from one or more physically attached neighboring devices, messages from any device within the network, which contain appropriate topological information so as to uniquely identify the new device that receives those messages; ¶0055 networks 110 112; ¶0102 network 760 (third network) transmitting, over the third data communications network, a second at least one network message to the second plurality of endpoint devices, requesting device name information stored on the second plurality of endpoint devices; (¶0048 sends message; ¶0054 apply  message to multiple neighboring network devices) receiving, from the second plurality of endpoint devices, device name data specifying a second at least two potential device identifiers for the second computing device; (¶0058 configuration information message  include a hostname for the new network device; ¶0078 receiving configuration information) determining that none of the second at least two potential device identifiers can successfully pass a validation operation; and generating a notification, requesting manual configuration of the second computing device. (¶0053 notification message include operational states; ¶0071 configuration associated with the device is validated; ¶0096 validating determining errors in a configuration).
As to claim 10, the combination of Campbell and Sprague teach the method of claim 1, wherein Campbell further teaches The method of claim 1, further comprising: transmitting a request to one or more endpoint devices of the plurality of endpoint devices (¶0054 multiple network devices; ¶0062 send request message to a network device; ¶0063 send request message to computing device) to store the selected first device identifier on one or more storage memories of the one or more endpoint devices. (¶0029 associating a configuration with a unique identifier; ¶0042 computing device is configured for storage of a device configuration; ¶0074 identifier selected).
As to claim 11, Campbell teaches a computing device, comprising: one or more computer processors; and a memory containing computer program code that, when executed by the one or more computer processors, (¶0024 one or more computers, computer-readable storage medium, such as program modules, executed by  computing devices) performs an operation comprising: determining that the computing device has been added to a computing environment and that at least one feature of the computing device is unconfigured; (¶0055 device newly added to a network; ¶0057 new network device  is not configured; ¶0075 identify new network device, within network topology) transmitting, by the computing device, at least one network message to a plurality of endpoint devices, requesting device name information stored on the plurality of endpoint devices; (¶0042  computing device sends a configuration message;  ¶0054 apply  message to multiple neighboring network devices; networks 110 112(first/second networks; ¶0077 configuration information is sent to one or more network devices) receiving, from  the plurality of endpoint devices communicatively (¶0058 configuration information include a hostname for new network device; ¶0078 receiving configuration information) requesting, from a device configuration server, device configuration data associated with the first potential device identifier; (¶0051 configuration information include hostname for new network device; ¶0054 configuration information configured on multiple network devices; ¶0072 computing device with storage configured for storing the configuration; ¶0081 request configuration) and upon successfully validating the device configuration data, configuring the at least one feature of the computing device using the device configuration data. (¶0010 configuration module associated with a first device; ¶0011 configuration module is configured for validating the configuration; ¶0046 configuration data validated via simulation). 
Although Campbell teaches the method recited above, wherein Campbell fails to expressly teach initiating an arbitration procedure comprising calculating a ranking for each of the at least two potential device identifiers.
Weatherhead, however discloses, initiating an arbitration procedure comprising calculating a ranking for each of the at least two potential device identifiers (¶0027 One or more components; ¶0069 arbitration algorithm provide priority (ranking) based on a component IDs). 
Thus given the teachings of Weatherhead it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Weatherhead, Campbell and Sprague for using an arbitration process to prioritize devices based on device identifiers. One of ordinary skill in the art would be motivated to allow for reduce production delays.  (See Weatherhead para 0036)
Although the combination of Campbell and Weatherhead teaches the method recited above, wherein the combination of Campbell and Weatherhead fail to expressly teach selecting a first potential device identifier from the at least two potential device identifiers based on the rankings.
Sprague, however discloses, and selecting a first potential device identifier from the at least two potential device identifiers based on the rankings; (¶0043 compute a trust score based on device unique identifier; ¶0112 select device identification).
Thus given the teachings of Sprague it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sprague Campbell and Weatherhead for selecting device identifiers based on calculated rank/score. One of ordinary skill in the art would be motivated to allow for facilitating secure connection during device registration. (See Sprague para 0112)
As to claim 12, the combination of Campbell, Weatherhead, and Sprague teach the device of claim 12, wherein Campbell further teaches The computing device of claim 11, the operation further comprising: initiating a discovery process to identify the plurality of endpoint devices communicatively coupled to the computing device using a first data communications network; ((¶0008 sending  communication; ¶0031 messages from one or neighboring devices, within the network, which contain topological information to uniquely identify new device (discover new devices) that receives those messages; ¶0053 Discovery Protocol) and transmitting, over a first data communications network, at least one network message to the plurality of endpoint devices, (¶0048 sends message; ¶0054 apply message to multiple neighboring network devices; networks 110 112(first/second networks) requesting device name information stored on the plurality of endpoint devices.  (¶0051 configuration information include hostname for new network device; ¶0054 configuration information configured on multiple network devices; ¶0072 computing device with storage configured for storing the configuration; ¶0081 request configuration).
As to claim 13, the combination of Campbell, Weatherhead, and Sprague teach the device of claim 12, wherein Sprague further teaches The computing device of claim 11, wherein the first potential device identifier is selected based on a determination that the first potential device identifier is the most common device identifier from the at least two potential device identifiers. (¶0038 system determines that a device's trust score; ¶0043 compute a trust score based on device unique identifier; ¶0045 one or more computer processors; ¶0112 select device identification; ¶0117 device, a plurality of different IDs).
As to claim 14, the combination of Campbell, Weatherhead, and Sprague teach the device of claim 12, wherein Campbell further teaches The computing device of claim 13, the operation further comprising: upon the device configuration data failing the validation, (¶0096  validating,  determining errors; ¶0100 configuration failure) requesting, from the device configuration server, using the second data communications network, additional device configuration data associated with the selected next most common potential device name; and  validating, at the first computing device, the additional device configuration data. (¶0071 configuration associated with the device is validated; ¶0078 device requesting configuration).
As to claim 17, the combination of Campbell, Weatherhead, and Sprague teach the device of claim 12, wherein Campbell further teaches the computing device of claim 11, the operation further comprising: determining that a second computing device has been added to the computing environment and that a second at least one feature of the second computing device is unconfigured; (¶0007 adding the multiple devices to the network; ¶0057 new network device  is not configured) initiating, at the second computing device, a discovery process to identify a second plurality of endpoint devices communicatively coupled to the second computing device using a third data communications network; (¶0031 messages from one or more physically attached neighboring devices, messages from any device within the network, which contain appropriate topological information so as to uniquely identify the new device that receives those messages; ¶0055 networks 110 112; ¶0102 network 760 (third network; ¶0106 devices interconnected) transmitting, over the third data communications network, a second at least one network message to the second plurality of endpoint devices, requesting device name information stored on the second plurality of endpoint devices; ((¶0048 sends message; ¶0054 apply  message to multiple neighboring network devices) receiving, from the second plurality of endpoint devices, device name data specifying a second at least two potential device identifiers for the second computing device; (¶0058 configuration information message  include a hostname for the new network device; ¶0078 receiving configuration information) determining that none of the second at least two potential device identifiers can successfully pass a validation operation; and generating a notification, requesting manual configuration of the second computing device. (¶0053 notification message include operational states; ¶0071 configuration associated with the device is validated; ¶0096 validating determining errors in a configuration).
As to claim 19, Campbell teaches A method, comprising: responsive to a first computing device determining that at least one feature of the first computing device is unconfigured, (¶0055 device newly added to a network; ¶0057 new network device  is not configured; ¶0075 identify new network device, within network topology) initiating, at the first computing device, a discovery process to identify a plurality of endpoint devices communicatively coupled (¶0008 sending  communication; ¶0031 messages from one or neighboring devices, within the network, which contain topological information to uniquely identify new device (discover new devices) that receives those messages; ¶0053 Discovery Protocol)  receiving, from  the plurality of endpoint devices communicatively coupled to the first computing device, device name data specifying at least two potential device identifiers for the first computing device; (¶0058 configuration information include a hostname for new network device; ¶0078 receiving configuration information) requesting, from a device configuration server, device configuration data associated with the first device identifier; (¶0051 configuration information include hostname for new network device; ¶0054 configuration information configured on multiple network devices; ¶0072 computing device with storage configured for storing the configuration; ¶0081 request configuration)  configuring at least one feature of the first computing device, using the device configuration data; and facilitating storage of the first device identifier on one or more memory devices of one or more endpoint devices of the plurality of endpoint devices. (¶0030 configuration information received, configure network device; ¶0042 device 102 stores the contents of the configuration; ¶0043 configuration file including network parameters (e.g., features).
Although Campbell teaches the method recited above, wherein Campbell fails to expressly teach ranking, by operation of one or more computer processors, the at least two potential device identifiers, based on, for each of the at least two potential device identifiers. 
Weatherhead, however discloses, ranking, by operation of one or more computer processors, the at least two potential device identifiers, based on, for each of the at least two (¶0027 One or more components; ¶0069 arbitration algorithm provide priority (ranking) based on a component IDs).
Thus given the teachings of Weatherhead it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Weatherhead, Campbell and Sprague for using an arbitration process to prioritize devices based on device identifiers. One of ordinary skill in the art would be motivated to allow for reducing overhead costs (See Weatherhead para 0036)
Although the combination of Campbell and Weatherhead teaches the method recited above, wherein the combination of Campbell and Weatherhead fail to expressly teach a respective number of endpoint devices in the plurality of endpoint devices that provided the potential device identifier; selecting a first device identifier as the most common potential device name, based on the ranking. 
Sprague, however discloses, a respective number of endpoint devices in the plurality of endpoint devices that provided the potential device identifier; selecting a first device identifier as the most common potential device name, based on the ranking; (¶0043 compute a trust score based on device unique identifier; ¶0112 select device identification).
Thus given the teachings of Sprague it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sprague Campbell and Weatherhead for selecting device identifiers based on calculated rank/score. One of ordinary skill in the art would be motivated to allow for improving usability and convenience. (See Sprague para 0037)
Claims 4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US20160036638)  in view of Weatherhead (US20080098401) and  in further view of Sprague (US20150089568) and in further view of Chauvet (US20180316729).
As to claim 4, although the combination of Campbell, Weatherhead and Sprague teach the method recited in claim 1, the combination of Campbell, Weatherhead and Sprague fail to expressly teach The method of claim 1, wherein the first data communications network comprises a daisy chain connection between the first computing device and the plurality of endpoint devices, and wherein the second data communications network comprises an Ethernet network.
Chauvet, however discloses, the method of claim 1, wherein the first data communications network comprises a daisy chain connection between the first computing device and the plurality of endpoint devices, and wherein the second data communications network comprises an Ethernet network. ((¶0049 networks 235A-C; ¶0064 number of devices connected over a network (e.g., Ethernet/TCP-IP); ¶0072 network architectures (daisy chain))
Thus given the teachings of Chauvet it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Chauvet, Campbell, Weatherhead and Sprague for Ethernet network consisting of a daisy chain connection. One of ordinary skill in the art would be motivated to allow for high speed control applications. (See Chauvet para 0184)
As to claim 15, the combination of Campbell, Weatherhead and Sprague teach the device recited in claim 11, wherein Campbell further teaches and wherein configuring the at least one feature of the first computing device further comprises: configuring at least one of (i) network ¶0009 configuring the electronic system; ¶0049 one or more ports may be configured; ¶0070 configuring device).
Although the combination of Campbell, Weatherhead and Sprague teach the device recited in claim 11, the combination of Campbell, Weatherhead and Sprague fail to expressly teach The computing device of claim 11, wherein the first data communications network comprises a daisy chain connection between the first computing device and the plurality of endpoint devices, wherein the second data communications network comprises an Ethernet network, and wherein configuring the at least one feature of the first computing device further comprises: configuring at least one of (i) network connectivity information and (ii) application- specific configuration information, for the first computing device.
Chauvet, however discloses, The computing device of claim 11, wherein the first data communications network comprises a daisy chain connection between the first computing device and the plurality of endpoint devices, wherein the second data communications network comprises an Ethernet network, (¶0049 networks 235A-C; ¶0064 number of devices connected over a network (e.g., Ethernet/TCP-IP); ¶0072 network architectures (daisy chain); ¶0217 multiple compute nodes).
Thus given the teachings of Chauvet it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Chauvet, Campbell, Weatherhead and Sprague for an Ethernet network consisting of a daisy chain connection. One of ordinary skill in the art would be motivated to allow for an architecture with low implementation cost and increased flexibility. (See Chauvet para 0062)
As to claim 20, Although the combination of Campbell, Weatherhead and Sprague teach the method recited in claim 19, the combination of Campbell, Weatherhead and Sprague fail to expressly teach he method of claim 19, wherein the device name data is received using a first data communications network, wherein the device configuration data is requested using a second data communications network, wherein the first data communications network comprises a daisy chain connection between the first computing device and the plurality of endpoint devices, wherein the second data communications network comprises an Ethernet network, and wherein configuring the at least one feature of the first computing device further comprises: configuring at least one of (i) network connectivity information and (ii) application- specific configuration information, for the first computing device.
Chauvet, however discloses, he method of claim 19, wherein the device name data is received using a first data communications network, wherein the device configuration data is requested using a second data communications network, (¶0054 network 235, network 255; ¶0110 configuration request; ¶0130 configuration can be received; ¶0140 provide instance information, component/device names) wherein the first data communications network comprises a daisy chain connection between the first computing device and the plurality of endpoint devices, wherein the second data communications network comprises an Ethernet network, (¶0049 networks 235A-C; ¶0064 number of devices connected over a network (e.g., Ethernet/TCP-IP); ¶0072 network architectures ( daisy chain)) and wherein configuring the at least one feature of the first computing device further comprises: configuring at least one of (i) network connectivity information and (ii) application- specific configuration information, for the first computing device. (¶0220 configure the second compute node to execute the one or more application functions). 
Thus given the teachings of Chauvet it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Chauvet, Campbell, Weatherhead and Sprague for an Ethernet network consisting of a daisy chain connection. One of ordinary skill in the art would be motivated to allow for a highly available, scalable and flexible network system. (See Chauvet para 0042)
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US20160036638) in view of Weatherhead (US20080098401) and in further view of Sprague (US20150089568) and in further view of Suriyanarayanan (US20080101419).
As to claim 7, although the combination of Campbell, Weatherhead and Sprague teach the device recited in claim 11, the combination of Campbell, Weatherhead and Sprague fail to expressly teach The method of claim 1, wherein validating, at the first computing device, the device configuration data received from the device configuration server further comprises: determining whether a current count of the plurality of endpoint devices identified by the discovery process matches a count of endpoint devices specified in the device configuration data; and determining that an identified device type of the first computing device matches a device type specified in the device configuration data.
Suriyanarayanan, however discloses, the method of claim 1, wherein validating, at the first computing device, the device configuration data received from the device configuration server further comprises: determining whether a current count of the plurality of endpoint devices identified by the discovery process matches a count of endpoint devices specified in the device configuration data; and determining that an identified device type of the first computing device matches a device type specified in the device configuration data. (¶0007 validating network; ¶0024 configuration information is received from all the devices value equals the sum total of all the network devices forming the topology; ¶0042 compared baselined topology and configuration information).
Thus given the teachings of Suriyanarayanan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Suriyanarayanan, Campbell, Weatherhead and Sprague for comparing the number of actual network devices on the topology to the number received in the network configuration data. One of ordinary skill in the art would be motivated to allow for implementing routing tables. (See Suriyanarayanan para 0009)
As to claim 16, although the combination of Campbell, Weatherhead and Sprague teach the device recited in claim 11, the combination of Campbell, Weatherhead and Sprague fail to expressly teach The computing device of claim 11, the operation further comprising: upon the device configuration data failing the validation, generating a notification indicating an error state has occurred at the computing device, and wherein validating the device configuration data received from the device configuration server further comprises: determining whether a current count of the plurality of endpoint devices identified by the discovery process matches a count of endpoint devices specified in the device configuration data; and determining that an identified device type of the first computing device matches a device type specified in the device configuration data.
Suriyanarayanan, however discloses, the computing device of claim 11, the operation further comprising: upon the device configuration data failing the validation, generating a notification indicating an error state has occurred at the computing device, and wherein validating the device configuration data received from the device configuration server further (¶0007 validating network; ¶0024 configuration information is received from all the devices value equals the sum total of all the network devices forming the topology; ¶0042 compared baselined topology and configuration information).
Thus given the teachings of Suriyanarayanan it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Suriyanarayanan, Campbell, Weatherhead and Sprague for comparing the number of actual network devices on the topology to the number received in the network configuration data. One of ordinary skill in the art would be motivated to allow for mapping and displaying network devices. (See Suriyanarayanan para 0001)
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US20160036638) in view of Weatherhead (US20080098401) and  in further view of Sprague (US20150089568) and in further view of Wynn (US20170150535).
As to claim 9, although the combination of Campbell, Weatherhead and Sprague teach the method recited in claim 1, the combination of Campbell, Weatherhead and Sprague fail to expressly teach The method of claim 1, wherein initiating, by the first computing device, the arbitration procedure to select the first device identifier from the at least two potential device identifiers further comprises: determining that another computing device in the computing environment currently is assigned a second potential identifier of the at least two potential device 
Wynn, however discloses, The method of claim 1, wherein initiating, by the first computing device, the arbitration procedure to select the first device identifier from the at least two potential device identifiers further comprises: determining that another computing device in the computing environment currently is assigned a second potential identifier of the at least two potential device identifiers; and eliminating the second potential device identifier from consideration in the arbitration procedure. (¶0021 selecting the first network device identifier; second network device identifier for a second network device; ¶0191 eliminate network identifiers).
Thus given the teachings of Wynn it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wynn, Campbell, Weatherhead and Sprague for wherein selecting a device identifier and determines the identifier has been assigned, the identifier is removed. One of ordinary skill in the art would be motivated to allow for a profile server to provide device profiles. (See Wynn para 0143)
As to claim 18, although the combination of Campbell, Weatherhead and Sprague teach the device recited in claim 17, the combination of Campbell, Weatherhead and Sprague fail to expressly teach The computing device of claim 17, wherein initiating, by the first computing device, the arbitration procedure to select the first device identifier from the at least two potential device identifiers further comprises: determining that another computing device in the computing environment currently is assigned a second potential identifier of the at least two potential device 
Wynn, however discloses, The computing device of claim 17, wherein initiating, by the first computing device, the arbitration procedure to select the first device identifier from the at least two potential device identifiers further comprises: determining that another computing device in the computing environment currently is assigned a second potential identifier of the at least two potential device identifiers; and eliminating the second potential device identifier from consideration in the arbitration procedure. (¶0021 selecting either the first network device identifier or the second network device identifier; second network device identifier for a second network device; ¶0191 eliminate network identifiers).
Thus given the teachings of Wynn it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Wynn, Campbell, Weatherhead  and Sprague for wherein selecting a device identifier and determines the identifier has been assigned, the identifier is removed. One of ordinary skill in the art would be motivated to allow for a device profile database containing device identifiers. (See Wynn para 0027)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/T.W. /Examiner, Art Unit 2454                                                                                                                                                                                                        

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454